PER CURIAM.
The judgment entered for the defendant Francisco Gaitan in this suit brought by the plaintiff, Provecasa, to collect on a dishonored check is reversed with directions to enter judgment for Provecasa. Where, as here, the instrument, bearing the name Gemini Associated Corporation as the entity represented by Gaitan, was signed by Gaitan with no indication thereon that he signed in a representative capacity, and it was not shown or, indeed, even contended that Provecasa and Gaitan established that Gaitan would nevertheless be exempt from personal liability, Gaitan, as well as his principal, is liable to Provecasa. Medley Harwoods, Inc. v. Novy, 346 So.2d 1224 (Fla.3d DCA 1977). See MJZ Corp. v. Gulfstream First Bank & Trust, N.A., 420 So.2d 396 (Fla. 4th DCA 1982); § 673.403, Fla.Stat. (1985).
Reversed and remanded with directions.